               Case 3:19-cv-05197-BHS Document 1 Filed 03/16/19 Page 1 of 12



 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT TACOMA

 7
       JENNIFER EGLI,                                     Case No.
 8
                              Plaintiff,                  COMPLAINT
 9
               vs.                                        (Washington Consumer Protection Act, RCW
10
                                                          19.86.010 et seq., Fraud, Telephone Consumer
11     SOFI LENDING CORP., a foreign                      Protection Act, 47 U.S.C. § 227 et seq.)
       corporation, CITIBANK, N.A., a foreign
12     national association, and NELNET            JURY TRIAL DEMANDED
       SERVICING, LLC, a foreign limited liability
13     company,

14                            Defendants.
15

16
                                   JURISDICTION AND THE PARTIES
17
                                                     1.
18
            This Court has jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C. § 1367.
19
                                                     2.
20
            Venue is proper in the Western District of Washington, Tacoma Division, pursuant to 28
21
     U.S.C. § 1391(c)(1) in that Plaintiff Jennifer Egli resides in Camas, Washington, and each of the
22

23   Defendants do sufficient business in this District to subject them to personal jurisdiction herein

24   pursuant to 28 U.S.C. § 1391(b)(2). Venue is also proper because a substantial part of the events

25   giving rise to the claims occurred in this District. 28 U.S.C. § 1391(b)(2).
                                                                                         Baxter & Baxter, LLP
26    Page 1     COMPLAINT                                                          8835 SW Canyon Lane, Suite 130
                                                                                          Portland, OR 97225
                                                                                      (503) 297-9031 (Telephone)
                                                                                       (503) 291-9031 (Facsimile)
27

28

29
                Case 3:19-cv-05197-BHS Document 1 Filed 03/16/19 Page 2 of 12



 1                                                   3.

 2             Defendant Sofi Lending Corp. ("Sofi") is a foreign corporation doing business in the State of
 3   Washington.
 4
                                                     4.
 5
            Defendant Citibank, N.A. ("Citibank") is a national association bank doing business in the
 6
     State of Washington.
 7
                                                     5.
 8
            Defendant Nelnet Servicing, LLC ("Nelnet") is a foreign limited liability company doing
 9
     business in the State of Washington.
10

11                                        FACTUAL ALLEGATIONS

12                                                   6.

13          In 2016, Ms. Egli had a student loan with Citibank. In 2016, she agreed to refinance the old

14   loan with a new loan from Sofi. Citibank sent Ms. Egli a letter dated December 5, 2016, stating that
15   her loan was paid in full, and stopped receiving payments on the old loan. Sofi represented to Ms.
16
     Egli that it had paid off the balance of her loan to Citibank, and began receiving payments for the new
17
     loan. Sofi sent a check for $24,598.80 to Citibank. Citibank deposited the check and funds cleared
18
     Sofi's account. Unbeknownst to Ms. Egli, funds were not applied to the old Citibank loan, they were
19
     not passed along to Nelnet, and funds were returned by Citibank to Sofi. Neither Citibank nor Sofi
20
     disclosed to Ms. Egli that funds had been returned or misapplied.
21
                                                     7.
22

23          In or about September of 2018, Ms. Egli began receiving correspondence from Firstmark

24   Servicing, a division of Nelnet, stating that it was now servicing the old Citibank loan, and demanding

25   payment for the same. Ms. Egli did not understand why she was receiving invoices and
                                                                                           Baxter & Baxter, LLP
26    Page 2       COMPLAINT                                                          8835 SW Canyon Lane, Suite 130
                                                                                            Portland, OR 97225
                                                                                        (503) 297-9031 (Telephone)
                                                                                         (503) 291-9031 (Facsimile)
27

28

29
               Case 3:19-cv-05197-BHS Document 1 Filed 03/16/19 Page 3 of 12



 1   correspondence for the old Citibank loan. Ms. Egli received emails, letters, and at least 56 telephone

 2   calls and two text messages to her personal cell phone, even though she had paid the old Citibank
 3   loan in full, and therefore had no ongoing relationship with Citibank or Nelnet.
 4
                                                    8.
 5
            Ms. Egli contacted Sofi, Citibank and Nelnet to try to determine what was happening with her
 6
     student loan. Sofi did not disclose that funds had been returned or misapplied in 2016, and continued
 7
     to receive payment from Ms. Egli for the new loan. Citibank did not disclose that funds had been
 8
     returned or misapplied in 2016. Nelnet continued to insist that it was entitled to receive payment from
 9
     Ms. Egli on the old loan.
10

11                                                  9.

12          Ms. Egli hired a lawyer to assist her in understanding what was happening with her student

13   loan. The lawyer wrote a letter dated November 16, 2018, addressed to Sofi, Citibank and Nelnet on

14   behalf of Ms. Egli, seeking a resolution to the conflict. The lawyer instructed Sofi, Citibank and
15   Nelnet: "Should you have any questions, please give me a call."
16
                                                    10.
17
            In spite of the lawyer's instruction that calls be directed to him, Nelnet nevertheless continued
18
     to call and write Ms. Egli directly. Nelnet placed at least 56 calls and 2 text messages to Ms. Egli's
19
     personal cell phone, even after Ms. Egli's lawyer sent the November 16, 2018 letter.
20
                                                    11.
21
            Ms. Egli's lawyer sent another letter to Nelnet dated December 11, 2018, again instructing
22

23   Nelnet to cease and desist further contact with Ms. Egli, and directing it to communicate with him.

24   Nelnet acknowledged receipt of the second letter in a letter dated December 13, 2018. In spite of this,

25   Nelnet continued calling Ms. Egli directly. Nelnet placed at least 43 calls and one text message to Ms.
                                                                                             Baxter & Baxter, LLP
26    Page 3     COMPLAINT                                                              8835 SW Canyon Lane, Suite 130
                                                                                              Portland, OR 97225
                                                                                          (503) 297-9031 (Telephone)
                                                                                           (503) 291-9031 (Facsimile)
27

28

29
               Case 3:19-cv-05197-BHS Document 1 Filed 03/16/19 Page 4 of 12



 1   Egli's personal cell phone after acknowledging the December 11, 2018, cease and desist letter.

 2                                                   12.
 3          Ms. Egli's lawyer also requested that Sofi provide proof of the payment to Citibank. Sofi
 4
     produced a copy of the front and back of the check to Ms. Egli's lawyer, as well as an excerpt from a
 5
     ledger showing that funds had been withdrawn from Sofi's account. Sofi did not disclose to Ms. Egli's
 6
     lawyer at that time that any funds had been returned by Citibank to Sofi. Sofi continued to withdraw
 7
     monthly payments from Ms. Egli's bank account.
 8
                                                     13.
 9
            Ms. Egli's lawyer sent another letter to Nelnet dated January 9, 2019, again instructing Nelnet
10

11   to cease and desist further contact with Ms. Egli. In spite of this, Nelnet continued calling Ms. Egli

12   directly on her cell phone. Nelnet placed at least 20 calls and one text message to Ms. Egli's personal

13   cell phone after Ms. Egli's lawyer sent his January 9, 2019, cease and desist letter.

14                                                   14.
15          On January 29, 2019, Nelnet called Ms. Egli on her personal cell phone. She asked Nelnet to
16
     cease and desist calling her. Nelnet did not cease and desist. Nelnet called Ms. Egli's personal cell
17
     phone at least 7 more times after January 29, 2019.
18
                                                     15.
19
            Ms. Egli learned that the old Citibank loan was being reported as a delinquent account to the
20
     national credit reporting agencies. Ms. Egli has otherwise excellent credit. In 2018 and 2019, credit
21
     reports containing the negative Citibank account information were transmitted to Ms. Egli's creditors.
22

23   As a result, Ms. Egli was not approved for an auto loan on the most favorable terms available, and

24   she was denied a credit card by her credit union.

25
                                                                                            Baxter & Baxter, LLP
26    Page 4     COMPLAINT                                                             8835 SW Canyon Lane, Suite 130
                                                                                             Portland, OR 97225
                                                                                         (503) 297-9031 (Telephone)
                                                                                          (503) 291-9031 (Facsimile)
27

28

29
               Case 3:19-cv-05197-BHS Document 1 Filed 03/16/19 Page 5 of 12



 1                                                  16.

 2          Citibank sent a letter dated January 31, 2019 to Ms. Egli's lawyer stating that funds had been
 3   returned or misapplied to Sofi. Ms. Egli's lawyer communicated Citibank's contention to Sofi on
 4
     February 14, 2019. On or about March 7, 2019, Sofi responded to Ms. Egli's lawyer and admitted for
 5
     the first time that funds had been returned by Citibank to Sofi.
 6
                                                    17.
 7
            Nelnet continued to send communications directly to Ms. Egli, including an email on February
 8
     13, 2019, threatening her that "The consequences of default are severe," threatening to refer her to a
 9
     collection agency, threatening to report her loan as a default to the consumer reporting agencies
10

11   "which will have a negative impact on your future credit applications," and threatening that "Legal

12   actions may be pursued."

13                                                  18.

14          Even after Sofi acknowledged that funds had been returned by Citibank, Sofi continued to
15   withdraw money from Ms. Egli's bank account.
16
                                           CLAIMS FOR RELIEF
17
                                   Claim One against Sofi Lending Corp.
18
                                   Washington Consumer Protection Act
19
                                                    19.
20
            Ms. Egli re-alleges and incorporates paragraphs 1 though 18.
21
                                                    20.
22

23          Sofi engaged in unfair or deceptive acts or practices occurring in trade or commerce, in

24   violation of RCW 19.86.090.

25
                                                                                          Baxter & Baxter, LLP
26    Page 5     COMPLAINT                                                           8835 SW Canyon Lane, Suite 130
                                                                                           Portland, OR 97225
                                                                                       (503) 297-9031 (Telephone)
                                                                                        (503) 291-9031 (Facsimile)
27

28

29
                Case 3:19-cv-05197-BHS Document 1 Filed 03/16/19 Page 6 of 12



 1                                                    21.

 2            Sofi's unfair or deceptive acts and practices impact the public interest because (1) Sofi by its
 3   unfair or deceptive acts or practices in the conduct of trade or commerce induced Ms. Egli to act or
 4
     refrain from acting; (2) Ms. Egli suffered damage brought about by such action or failure to act; and
 5
     (3) Sofi's deceptive acts or practices have the potential for repetition.
 6
                                                      22.
 7
              Sofi's unfair or deceptive acts and practices caused injury to Ms. Egli in her business or
 8
     property, including but not limited to out-of-pocket damages of at least $24,598.80, and general
 9
     damages including but not limited to harm to her reputation, inconvenience, and loss of time, in an
10

11   amount to be determined by the jury. Ms. Egli's damages are continuing and subject to amendment at

12   trial.

13                                                    23.

14            Ms. Egli is entitled to recover her actual damages, treble damages, and reasonable attorney
15   fees pursuant to RCW 19.86.090.
16
                                     Claim Two against Sofi Lending Corp
17
                                                      Fraud
18
                                                      24.
19
              Ms. Egli re-alleges and incorporates paragraphs 1 though 18.
20
                                                      25.
21
              Sofi made a representation of an existing fact that it had paid off Ms. Egli's old loan with
22

23   Citibank. Sofi further failed to disclose that funds had been returned by Citibank. Sofi had a duty to

24   speak because it knew that funds had been returned, rendering its prior representations false. Sofi

25   reiterated the representation to Ms. Egli and her attorney that it had paid off Ms. Egli's old loan and
                                                                                            Baxter & Baxter, LLP
26     Page 6      COMPLAINT                                                           8835 SW Canyon Lane, Suite 130
                                                                                             Portland, OR 97225
                                                                                         (503) 297-9031 (Telephone)
                                                                                          (503) 291-9031 (Facsimile)
27

28

29
               Case 3:19-cv-05197-BHS Document 1 Filed 03/16/19 Page 7 of 12



 1   again failed to disclose that funds had been returned by Citibank.

 2                                                   26.
 3          The representations were material in that they induced Ms. Egli to make payments to Sofi and
 4
     withhold payments from Citibank and Nelnet. The representations were false. Sofi knew that its
 5
     representations were false. Sofi intended that Ms. Egli act upon its representations. Mr. Egli did not
 6
     know the representations were false. Ms. Egli relied upon the truth of Sofi's representations. Ms. Egli
 7
     had a right to rely upon Sofi's misrepresentations.
 8
                                                     27.
 9
            Ms. Egli suffered and continues to suffer damages, including but not limited to out-of-pocket
10

11   damages of at least $24,598.80, and general damages including but not limited to harm to her

12   reputation, inconvenience, loss of time, invasion of privacy, denial of credit, lost credit opportunity,

13   worry, fear, embarrassment, humiliation, frustration, impairment to normal enjoyment of life, and

14   emotional distress, in an amount to be determined by the jury. Ms. Egli's damages are continuing and
15   subject to amendment at trial.
16
                                       Claim Three against Citibank, N.A.
17
                                      Washington Consumer Protection Act
18
                                                     28.
19
            Ms. Egli re-alleges and incorporates paragraphs 1 though 18.
20
                                                     29.
21
            Citibank engaged in unfair or deceptive acts or practices occurring in trade or commerce, in
22

23   violation of RCW 19.86.090.

24                                                   30.

25          Citibank's unfair or deceptive acts and practices impact the public interest because (1)
                                                                                           Baxter & Baxter, LLP
26    Page 7     COMPLAINT                                                            8835 SW Canyon Lane, Suite 130
                                                                                            Portland, OR 97225
                                                                                        (503) 297-9031 (Telephone)
                                                                                         (503) 291-9031 (Facsimile)
27

28

29
                Case 3:19-cv-05197-BHS Document 1 Filed 03/16/19 Page 8 of 12



 1   Citibank by its unfair or deceptive acts or practices in the conduct of trade or commerce induced Ms.

 2   Egli to act or refrain from acting; (2) Ms. Egli suffered damage brought about by such action or failure
 3   to act; and (3) Citibank's deceptive acts or practices have the potential for repetition.
 4
                                                      31.
 5
              Citibank's unfair or deceptive acts and practices caused injury to Ms. Egli in her business or
 6
     property, including but not limited to out-of-pocket damages of at least $24,598.80, and general
 7
     damages including but not limited to harm to her reputation, inconvenience, and loss of time, in an
 8
     amount to be determined by the jury. Ms. Egli's damages are continuing and subject to amendment at
 9
     trial.
10

11                                                    32.

12            Ms. Egli is entitled to recover her actual damages, treble damages, and reasonable attorney

13   fees pursuant to RCW 19.86.090.

14                                     Claim Four against Citibank, N.A.
15                                                     Fraud
16
                                                      33.
17
              Ms. Egli re-alleges and incorporates paragraphs 1 though 18.
18
                                                      34.
19
              Citibank made a representation of an existing fact Ms. Egli's old loan was paid in full. Citibank
20
     failed to disclose that it had not applied funds to the loan or that funds had been returned or misapplied
21
     to Sofi. Citibank had a duty to speak because it knew that funds had been returned or misapplied,
22

23   rendering its prior representations false. Because Citibank and Nelnet did not communicate with Ms.

24   Egli regarding the loan for nearly two years after funds were returned or misapplied to Sofi, Ms. Egli

25   was confused by the request for payment in 2018 by a company she did not have any prior dealings
                                                                                             Baxter & Baxter, LLP
26     Page 8      COMPLAINT                                                            8835 SW Canyon Lane, Suite 130
                                                                                              Portland, OR 97225
                                                                                          (503) 297-9031 (Telephone)
                                                                                           (503) 291-9031 (Facsimile)
27

28

29
               Case 3:19-cv-05197-BHS Document 1 Filed 03/16/19 Page 9 of 12



 1   with, for a loan that Citibank had represented was paid in full in 2016.

 2                                                   35.
 3          The representations were material in that they induced Ms. Egli to make payments to Sofi and
 4
     withhold payments from Nelnet. The representations were false. Citibank knew that its
 5
     representations were rendered false. Citibank intended that Ms. Egli act upon its representations. Mr.
 6
     Egli did not know the representations were false. Ms. Egli relied upon the truth of Citibank's
 7
     representations. Ms. Egli had a right to rely upon Citibank's misrepresentations.
 8
                                                     36.
 9
            Ms. Egli suffered and continues to suffer damages, including but not limited to out-of-pocket
10

11   damages of at least $24,598.80, and general damages including but not limited to harm to her

12   reputation, inconvenience, loss of time, invasion of privacy, denial of credit, lost credit opportunity,

13   worry, fear, embarrassment, humiliation, frustration, impairment to normal enjoyment of life, and

14   emotional distress, in an amount to be determined by the jury. Ms. Egli's damages are continuing and
15   subject to amendment at trial.
16
                                 Claim Five against Nelnet Servicing, LLC
17
                                      Telephone Consumer Protection Act
18
                                                     37.
19
            Ms. Egli re-alleges and incorporates paragraphs 1 though 18.
20
                                                     38.
21
            On information and belief, Ms. Egli alleges that Nelnet used an automatic telephone dialing
22

23   system to place each of the calls and text messages to Ms. Egli's personal cell phone.

24                                                   39.

25          Nelnet placed at least 56 calls and 2 text messages to Ms. Egli's personal cell phone. Ms. Egli
                                                                                           Baxter & Baxter, LLP
26    Page 9     COMPLAINT                                                            8835 SW Canyon Lane, Suite 130
                                                                                            Portland, OR 97225
                                                                                        (503) 297-9031 (Telephone)
                                                                                         (503) 291-9031 (Facsimile)
27

28

29
                Case 3:19-cv-05197-BHS Document 1 Filed 03/16/19 Page 10 of 12



 1   had paid the old Citibank loan in full, and therefore had no ongoing relationship with Citibank or

 2   Nelnet.
 3                                                    40.
 4
               Ms. Egli's lawyer sent a letter dated November 16, 2018, addressed to Nelnet on behalf of Ms.
 5
     Egli, which read in pertinent part: "Should you have any questions, please give me a call." net placed
 6
     at least 56 calls and 2 text messages to Ms. Egli's personal cell phone after the date of the letter.
 7
                                                      41.
 8
               Ms. Egli's lawyer sent another letter to Nelnet dated December 11, 2018, again instructing
 9
     Nelnet to cease and desist further contact with Ms. Egli, and directing it to communicate with him.
10

11   Nelnet acknowledged receipt of the second letter in a letter dated December 13, 2018. In spite of this,

12   Nelnet continued calling Ms. Egli directly. N Nelnet placed at least 43 calls and one text message to

13   Ms. Egli's personal cell phone after acknowledging the December 11, 2018, cease and desist letter.

14                                                    42.
15             Ms. Egli's lawyer sent another letter to Nelnet dated January 9, 2019, again instructing Nelnet
16
     to cease and desist further contact with Ms. Egli. In spite of this, Nelnet continued calling Ms. Egli
17
     directly on her cell phone. lnet placed at least 20 calls and one text message to Ms. Egli's personal
18
     cell phone after Ms. Egli sent his January 9, 2019, cease and desist letter.
19
                                                      43.
20
               On January 29, 2019, Nelnet called Ms. Egli on her personal cell phone. She asked Nelnet to
21
     cease and desist calling her. Nelnet did not cease and desist. Nelnet called Ms. Egli's personal cell
22

23   phone at least 7 more times after January 29, 2019.

24                                                    44.

25             Nelnet did not have prior express consent to contact Ms. Egli because she had paid her old
                                                                                             Baxter & Baxter, LLP
26    Page 10       COMPLAINT                                                           8835 SW Canyon Lane, Suite 130
                                                                                              Portland, OR 97225
                                                                                          (503) 297-9031 (Telephone)
                                                                                           (503) 291-9031 (Facsimile)
27

28

29
              Case 3:19-cv-05197-BHS Document 1 Filed 03/16/19 Page 11 of 12



 1   Citibank loan in full and therefore had no continuing relationship with Citibank or Nelnet. Further,

 2   Ms. Egli's lawyer revoked any alleged consent in writing on November 16, 2018, December 11, 2018,
 3   and January 9, 2019, and Ms. Egli revoked consent verbally on January 29, 2019.
 4
                                                    45.
 5
            Each of Nelnet’s calls and the text message to Ms. Egli as described above constituted a
 6
     separate violation of 47 U.S.C. § 227(b)(1)(A)(iii), causing Ms. Egli actual injury in the form of
 7
     severe ongoing frustration and annoyance and wasted time, and Ms. Egli is entitled to recover $500
 8
     per call for a total of $29,000, pursuant to 47 U.S.C. § 227(b)(3)(B).
 9
                                                    46.
10

11          Each of Nelnet’s calls and the text message to Ms. Egli as described above constituted a

12   separate violation of 47 U.S.C. § 227(b)(1)(A)(iii), and Ms. Egli is entitled to recover $500 per call

13   for a total of $87,000, pursuant to 47 U.S.C. § 227(b)(3)(C).

14                                        JURY TRIAL DEMAND
15          Ms. Egli is entitled to and so respectfully demands a trial by jury.
16
                                           PRAYER FOR RELIEF
17
            WHEREFORE, Plaintiff Jennifer Egli prays for a judgment as follows:
18
     1. On Plaintiff's First Claim for Relief against Defendant Sofi Lending Corp.:
19
            A. Actual damages;
20
            B. Treble damages;
21
            C. Attorney fees and costs;
22

23   2. On Plaintiff's Second Claim for Relief against Defendant Sofi Lending Corp.:

24          A. Damages;

25          B. Costs;
                                                                                           Baxter & Baxter, LLP
26    Page 11    COMPLAINT                                                            8835 SW Canyon Lane, Suite 130
                                                                                            Portland, OR 97225
                                                                                        (503) 297-9031 (Telephone)
                                                                                         (503) 291-9031 (Facsimile)
27

28

29
              Case 3:19-cv-05197-BHS Document 1 Filed 03/16/19 Page 12 of 12



 1   3. On Plaintiff's Third Claim for Relief against Defendant Citibank, N.A.:

 2          A. Actual damages;
 3          B. Treble damages;
 4
            C. Attorney fees and costs;
 5
     4. On Plaintiff's Fourth Claim for Relief against Defendant Citibank, N.A.:
 6
            A. Damages;
 7
            B. Costs;
 8
     5. On Plaintiff's Fifth Claim for Relief against Defendant:
 9
            A. Statutory damages;
10

11          B. Treble damages.

12   DATED this 16th day of March, 2019.

13                                  RESPECTFULLY SUBMITTED,

14                                  s/ Justin Baxter
                                    Justin Baxter, WSBA ID 39182
15                                  justin@baxterlaw.com
                                    Kirsten N. Baxter, WSBA ID 43929
16
                                    kirsten@baxterlaw.com
17                                  Baxter & Baxter LLP
                                    8835 SW Canyon Ln Ste 130
18                                  Portland, Oregon 97225
                                    Phone (503) 297-9031
19
                                    Michael Fuller, Subject to Admission Pro Hac Vice
20                                  michael@underdoglawyer.com
                                    OlsenDaines
21                                  111 SW 5th Ave., Suite 3150
                                    Portland, Oregon 97204
22
                                    Direct 503-222-2000
23
                                    Attorneys for Plaintiff Jennifer Egli
24

25
                                                                                        Baxter & Baxter, LLP
26    Page 12    COMPLAINT                                                         8835 SW Canyon Lane, Suite 130
                                                                                         Portland, OR 97225
                                                                                     (503) 297-9031 (Telephone)
                                                                                      (503) 291-9031 (Facsimile)
27

28

29
